RYLAND, J.
Prom the above statement, it will be apparent that the act of the court below, in giving the instruction for the defendants, Rich and Wilson, as appears in the record, is the principal ground of complaint.. 'T'he instruction is set forth in the staiement of the case, and is in our’ *60opinion erroneous. It takes tlie case from the jury, and means nothing more nor less than a positive direction for the jury to find for the defendants, Rich and Wilson. Similar instructions have heretofore been declared by this court a sufficient ground for its interference, and we see no good reason for a departure from our former course.(a) Let the judgment be reversed and cause remanded.

(a) See Jones v. Talbot, 4 Mo. R. 285, and note.